DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Ushida (US 20180064913 A1) in view of Wong (NPL: “Second Generation Design of an Operator Independent Teflon Coating Adhesion Tester for Coronary Guidewires”).

With respect to claim 1, Ushida discloses
A guidewire (see Fig. 1 #1; and see paragraph 0027, guidewire) comprising: 
a core shaft (see Fig. 1 #10; and see paragraph 0028, core shaft); 
a coil body (see Fig. 1 #30; and see paragraph 0028, coil body) covering a distal end portion of the core shaft (see Fig. 1, the area where #20 is located; and see paragraph 0030-0031, coil body is formed around core shaft); and 
a coating agent (see paragraph 0028, a resin layer; and see Fig. 1 #40) covering an outer periphery of the coil body (see paragraph 0032, the resin layer covers the outer periphery of the coil body), 
wherein the coil body includes a distal coil body disposed on a distal side of the coil body (see Fig. 1, coil body #30 is disposed on the distal side), and a proximal coil body disposed on a proximal side of the distal coil body (see Fig.1, coil body #30 is disposed on the proximal side), and 
[…].
	Ushida does not disclose a surface roughness of the proximal coil body is higher than a surface roughness of the distal coil body.
	Wong teaches a guidewire (see Page 5 Fig. 3) with a coating agent (see Page 5 Fig. 3, covering; and see Page 4 section 1.4, the Teflon coating covers the outer surface of the core). Wong also teaches surface roughness (see Page 5, section 1.6.1).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the guidewire disclosed by Ushida with the teachings of Wong because it would have resulted in the predictable result of creating higher surface roughness to add an aspect of mechanical interlocking to allow for the adhesion of multiple coatings (Wong: see Page 5, section 1.6.1) at the proximal end of the coil body. 

With respect to claim 7, all limitations of claim 1 apply in which Ushida discloses a thickness of the coating agent is greater at the proximal coil body than at the distal coil body (see paragraph 0035, the distal end is not covered with resin layer #40 but the proximal end is covered with the resin layer #40 therefore the thickness is greater at the proximal end).

With respect to claim 8, all limitations of claim 1 apply in which Ushida discloses a hardness of the proximal coil body is greater than a hardness of the distal coil body (see paragraph 0035, the distal end is not covered with resin layer #40 but the proximal end is covered with the resin layer #40 therefore the hardness is greater at the proximal end).

Claims 2-3 are rejected under 35 U.S.C. 103 as being obvious over Ushida in view of Wong as applied to claim 1 and further in view of Matsuo (US 20120253319 A1; cited by applicant).

With respect to claim 2, all limitations of claim 1 apply in which Ushida and Wong do not disclose a groove formed along a longitudinal direction of a wire included in the proximal coil body on the surface of the proximal coil body. 
Matsuo teaches a groove (see paragraph 0022, grooves; see Fig. 2A-2C #3b) formed along a longitudinal direction of a wire (see Fig. 2B, the grooves #3b are formed along the longitudinal direction of the wire #3a) included in the proximal coil body on a surface of the proximal coil body.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ushida and Wong with the teachings of Matsuo because it would have resulted in the predictable result of adding wires with grooves to the surface of the proximal coil body of a guidewire to prevent the coil from becoming detached from the guidewire (Matsuo: see paragraph 0008).

With respect to claim 3, all limitations of claim 2 apply in which Ushida discloses no grooves are formed on a surface of the distal coil body (see Fig. 1, no grooves on the surface of the distal coil body) 
Ushida and Wong do not disclose a plurality of grooves is formed on the surface of the proximal coil body.
	Matsuo teaches a plurality of grooves (see paragraph 0022, grooves; see Fig. 2A-2C #3b) formed on the coil body. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ushida and Wong with the teachings of Matsuo because it would have resulted in the predictable result of adding wires with grooves to the surface of the proximal coil body of a guidewire to prevent the coil from becoming detached from the guidewire (Matsuo: see paragraph 0008).

Claims 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Ushida, Wong and Matsuo as applied to claim 2 above, and further in view of Jalisi (US 6387060 B1).

With respect to claim 4, all limitations of claim 2 apply in which Ushida, Wong and Matsuo do not teach the wire included in the proximal coil body has a rectangular shape in cross section.
	Jalisi teaches the wire in proximal coil body has a rectangular shape in cross section (see Col. 5, lines 43-46, the proximal coil has an rectangular shaped transverse cross section).
The substitution of one known element, the circular cross sectioned coil body, as taught by Ushida for another coil body with a rectangular and circular shape as taught by Jalisi would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention since the substitution would have yielded predictable results, namely, to provide additional support to the guidewire (Jalisi: see Col 5, lines 43-46) by providing increased stiffness and coil integrity (Jalisi: see Col 3, lines 65-67).

With respect to claim 6, all limitations of claim 4 apply in which a modified Ushida, Wong and Matsuo in view of Jalisi teaches the wire included in the distal coil body has a circular shape in cross section (see Col 5, lines 40-42, the circular cross-section of the distal coil).
 
Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Ushida, Wong and Matsuo as applied to claim 2 above, and further in view of Kinoshita (US 20090163833 A1).

With respect to claim 4, all limitations of claim 2 apply in which Ushida, Wong and Matsui do not teach the wire included in the proximal coil body has a rectangular shape in cross section.
	Kinoshita teaches a coil with a rectangular shape in cross section (see paragraph 0173, coil is
formed from a thin wire with rectangular cross section).
The substitution of one known element, the circular cross sectioned coil body, as taught by Ushida for another coil body with a rectangular shape as taught by Kinoshita would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention since the substitution would have yielded predictable results, namely, to provide flexibility and support to the guidewire.

With respect to claim 5, all limitations of claim 4 apply in which a modified Ushida, Wong and Matsuo in view of Kinoshita teaches the wire in the distal coil body has a rectangular shape in cross section (see paragraph 0173, coil is formed from a thin wire with rectangular cross section).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIDHI N PATEL whose telephone number is (571)272-2379. The examiner can normally be reached Mondays to Fridays 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on (571) 272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/N.N.P./Examiner, Art Unit 3791                                                                                                                                                                                                        /ALEX M VALVIS/Supervisory Patent Examiner, Art Unit 3791